      Case 2:19-cv-00015-HCN-DBP Document 34 Filed 04/12/19 Page 1 of 54




                       IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH


TRAVIS GREGORY, NICOLE GREGORY,
ALAN LAMBERT, and ROBERT BAKER, on
behalf of themselves and all others similarly          Case No. 2:19-cv-00015-RJS-DBP
situated,

                                                       CONSOLIDATED COMPLAINT AND
                                    Plaintiffs,        DEMAND FOR JURY TRIAL


       vs.                                             Chief District Judge Robert J. Shelby
                                                       Magistrate Judge Dustin B. Pead
ZIONS BANCORPORATION,


                                   Defendant.


                              I.      NATURE OF THE ACTION

       1.      Plaintiffs and other members of the class are victims of an enormous Ponzi

scheme knowingly assisted by Zions Bank (“Zions Bank” or the “Bank”), a division of

Defendant Zions Bancorporation (“Defendant”). By its substantial assistance, including the

actions of the Bank and its employees in furtherance of and to facilitate the scheme, and through

its actual knowledge that fiduciary funds it held as custodian were being diverted and used for

Ponzi payments, Zions Bank aided and abetted the scheme. Moreover, Zions Bank was negligent

in failing to act, as it was required to do once it became aware that investor money, i.e., fiduciary

funds for which it acted as custodian, were being diverted.

       2.      The scheme was perpetrated by Gaylen Rust (“Rust”) and members of his family,

who, through Rust’s company, Rust Rare Coin, Inc. (“RRC”), raised money from investors

ostensibly to purchase contracts of sale for silver. Rust told investors he was pooling their money
      Case 2:19-cv-00015-HCN-DBP Document 34 Filed 04/12/19 Page 2 of 54



in a silver trading pool that he managed (the “Silver Pool”), and through a proprietary trading

system he employed, and through a trading account he purportedly held at HSBC Bank, one of

the world’s largest financial institutions, was using the money in the Silver Pool to sell silver as

market prices rose, and buy silver as market prices fell, thereby increasing the amount of silver in

the Silver Pool. Rust also claimed that he maintained large amounts of physical silver owned by

the Silver Pool at warehouses owned and operated by Brink’s Incorporated (“Brink’s”) where it

was being held for safekeeping.

        3.      To solicit investors, Rust touted his supposed successful track record in buying

and trading silver, luring investors with the promise of double-digit returns averaging 20% to

25% per year on their investment in the Silver Pool. Rust provided investors with periodic

statements reflecting those supposed returns.

        4.      In reality, however, Plaintiffs’ investment in the Silver Pool was a sham. Rust was

not buying or selling silver, nor did he have physical silver stored in a Brink’s warehouse.

Moreover, neither Rust nor RRC maintained an account at HSBC. Instead, Rust diverted investor

money to himself, to his family, and to other failing companies Rust or his family members

controlled, and used new investor money to make payments to earlier investors seeking to

liquidate all or part of their interests in the Silver Pool. In reality, the statements Rust provided to

his investors and the returns stated thereon were fake. Rust was not earning profits from buying

and selling silver, and instead was making those distributions from the money received from new

investors. The Silver Pool was not a real business or trading operation, and instead was a Ponzi

scheme.

        5.      Rust could not have perpetrated the Silver Pool scam on his own. Instead, he

crucially depended on the knowing participation of his bank, Zions Bank, through which Rust



                                                   2
     Case 2:19-cv-00015-HCN-DBP Document 34 Filed 04/12/19 Page 3 of 54



committed his fraud. As explained in more detail herein, the epicenter of Rust’s Silver Pool

scheme was one account at Zions Bank ending in number 7496, known to investors, and referred

to herein as the “Silver Pool Investment Account.”

       6.     Also, as explained in more detail herein, the investigation of Plaintiffs’ counsel,

which investigation included interviews with many Silver Pool investors, a review and analysis

of numerous documents related thereto, and a review and analysis of other documents including

documents obtained in a civil enforcement action filed by the Commodity Futures Trading

Commission (“CFTC”), and the State of Utah Division of Securities (“Utah”), demonstrates that

Zions Bank had actual knowledge that: (1) RRC was a precious metal and coin dealer, and thus

was a high-risk account, triggering enhanced due diligence requirements for the Bank; (2) RRC

had a silver trading operation called the Silver Pool; (3) RRC received investment proceeds from

investors in the Silver Pool to be invested by RRC and Rust; (4) RRC and Rust were managing

investor money as fiduciaries, and thus the Silver Pool account held fiduciary funds; (5) RRC

and Rust were misusing funds from the Silver Pool Investment Account by commingling such

funds and transferring them to Rust, his family, and other entities whose business was unrelated

to the Silver Pool; and (6) RRC and Rust were misusing investor money to make Ponzi

payments.

       7.     On November 13, 2018, Rust’s scheme began to unwind. On that date, the CFTC

and Utah filed their civil enforcement action against Rust, certain members of his family, and

RRC charging them with fraud and asserting violations of the Commodities and Exchange Act

and CFTC Regulations, aiding and abetting those violations, and multiple violations of the Utah

Uniform Securities Act.




                                               3
      Case 2:19-cv-00015-HCN-DBP Document 34 Filed 04/12/19 Page 4 of 54



        8.     On November 15, 2018, two days later, the Securities and Exchange Commission

(“SEC”) filed its own action charging Rust and RRC with operating a fraudulent silver trading

program. The SEC complaint alleged the same course of conduct alleged by CFTC and Utah:

that Rust made material misrepresentations and omissions to solicit investors across the country

to invest in his scheme. The SEC also charged Rust and RRC with fraud and asserted numerous

violations of the federal securities laws.

        9.     Plaintiffs and the other class members were victims of Rust’s Silver Pool

investment scheme. They invested their personal money in what they believed to be the Silver

Pool, and were damaged thereby.

        10.    Plaintiffs bring this action on their own behalf and on behalf of a class of all

persons similarly situated to recover damages from Defendant sustained as a result of the Bank’s

own independent wrongdoing and knowing assistance in the Silver Pool scam.

                                         IV.   PARTIES

        11.    Plaintiffs Travis and Nicole Gregory (the “Gregorys”) are residents of West

Valley City, Utah. The Gregorys invested in the Silver Pool Investment Program and suffered

significant financial losses. Some or all of the Gregorys’ investments in the Silver Pool

Investment Program were made to and/or held in the Silver Pool Investment Account at Zions

Bank.

        12.    Plaintiff Alan Lambert (“Mr. Lambert”) is a resident of South Lake Tahoe,

California. Mr. Lambert invested in the Silver Pool Investment Program and suffered significant

financial losses. Some or all of Mr. Lambert’s investments in the Silver Pool Investment

Program were made to and/or held in the Silver Pool Investment Account at Zions Bank.




                                               4
        Case 2:19-cv-00015-HCN-DBP Document 34 Filed 04/12/19 Page 5 of 54



         13.   Plaintiff Robert Baker (“Mr. Baker”) is a resident of Afton, Wyoming. Mr. Baker

invested in the Silver Pool Investment Program and suffered significant financial losses. Some or

all of Mr. Baker’s investments in the Silver Pool Investment Program were made to and/or held

in the Silver Pool Investment Account at Zions Bank.

         14.   Defendant Zions Bancorporation is a national bank headquartered in this District

at One South Main Street, Salt Lake City, Utah. Zions Bank is an unincorporated division of

Defendant Zions Bancorporation that conducts banking business in Utah, Idaho, and Wyoming.

                             V.      RELEVANT NON-PARTIES

         15.   Gaylen Rust (“Rust”) is an individual residing in Layton, Utah. He is the

president and sole director of RRC and operates the RRC store in downtown Salt Lake City,

Utah.

         16.   RRC is a Utah corporation with its principal office in Salt Lake City. It was

founded in 1966 by Rust’s father. RRC claims to sell rare coins, collectible paper money, and

precious metal bullion through its retail store and website. Rust is the owner, president, and sole

director of RRC. RRC is not named as a defendant because it has been ordered into receivership

and naming it would violate a court order staying any actions against RRC, filed in the CFTC’s

case on November 15, 2018.

         17.   Denise Rust is an individual residing in Layton, Utah. She is Gaylen Rust’s wife,

and assists in managing RRC’s day-to-day operations.

         18.   Joshua Rust (together with Gaylen Rust, Denise Rust, and RRC, the “Rust

Scheme Perpetrators”) is an individual residing in Draper, Utah. He is Gaylen and Denise Rust’s

son, and manages RRC’s day-to-day operations.




                                                5
      Case 2:19-cv-00015-HCN-DBP Document 34 Filed 04/12/19 Page 6 of 54



                             VI.     JURISDICTION AND VENUE

        19.     This Court has subject matter jurisdiction over all counts under the Class Action

Fairness Act of 2005, 28 U.S.C. § 1332(d), pursuant to which this Court has diversity jurisdiction

because some class members are citizens of States different than Defendant, and because the

amount in controversy exceeds the sum or value of $5,000,000.

        20.     Venue is proper in this District because many of the acts giving rise to Plaintiffs’

claims occurred in this District, and because Defendant is headquartered, and does substantial

business in this District.

                                          VII.    FACTS

        a.      Defendant Helps Rust Operate the Silver Pool Investment Program
                and Raise Money from Investors.

        21.     RRC and Rust maintained several accounts with Zions Bank, including the Silver

Pool Investment Account ending in 7496. The Silver Pool Investment Account was opened on

January 21, 2015,1 and was intended to provide an easy way for investors to deposit the money

they wished to invest in RRC’s Silver Pool investment program. Investors wired funds or mailed

checks made out to RRC to Zions Bank, and Zions Bank processed those checks and manually

processed those wires – many of which contained the notation “investment” – and took control

and custody of the investors’ money.

        22.     RRC and Rust stamped the checks deposited in the Silver Pool Investment

Account with a stamp that stated: PAY TO THE ORDER OF ZIONS FIRST NATIONAL

BANK UT 124000054 FOR DEPOSIT ONLY RRC AFFILIATE ACCOUNT *****7496:




1
       See Ex. 1, Zions Bank Signature Card. Prior to account number ****7496, RRC and Rust
used account number ****3564. They will both be referred to as the “Silver Pool Investment
Account.”
                                                 6
     Case 2:19-cv-00015-HCN-DBP Document 34 Filed 04/12/19 Page 7 of 54




       23.    Most of the wires, which were required to be manually processed and/or reviewed

by Defendant’s employees overseeing the Silver Pool Investment Account, indicated on their

face, in various wording, that they represented investments in RRC’s silver trading program. An

example of a wire received and reviewed by Defendant is below:2




2
       See Ex. 2.
                                              7
      Case 2:19-cv-00015-HCN-DBP Document 34 Filed 04/12/19 Page 8 of 54



       24.     Once investors’ funds were deposited into the Silver Pool Investment Account,

investors expected that RRC would withdraw those funds periodically to purchase silver.3 Based

on Rust’s statements, investors expected to earn a profit on their investments from Rust’s silver

trading program Rust claimed he developed to sell silver at a higher price and buy the same

dollar amount of silver back for a lower price, i.e., buy low, sell high.4

       25.     Zions Bank allowed Rust and RRC to open and operate the Silver Pool

Investment Account notwithstanding their failure to register themselves and the Silver Pool with

the Utah Division of Securities, the SEC, or the CFTC.

       26.     Moreover, Michael Hansen (“Hansen”) was a senior officer at Zions Bank,

identified by Plaintiffs’ counsel through interviews with investors and the investigation of

counsel. Hansen provided crucial assistance to the Rust Scheme Perpetrators and became aware

of the fraud. Specifically, Hansen was aware that Rust was operating the Silver Pool and was

receiving investor money because he was identified as and often served as a direct point of

contact for investors who had questions or concerns about how to deposit money into the Silver

Pool Investment Account, and spoke with investors who were depositing money in the Silver

Pool Investment Account.5 Thus, Hansen interacted frequently with investors about their

investments, and was well-aware that the funds coming into the Silver Pool Investment Account

belonged to investors and were fiduciary funds to be managed by Rust and RRC.

       27.     In addition, Hansen was aware that Rust’s Silver Pool had no substantive

operations because he interacted frequently with Rust and Rust’s family members and often

reviewed the Silver Pool Investment Account. Hansen was the contact person to whom Rust’s

3
       See Ex. 3, Hess Decl. ¶6.
4
       See Ex. 4, CFTC Ex Parte Motion for Statutory Restraining Order, Expedited Discovery,
Preliminary Injunction, and Other Equitable Relief, at 10.
5
       See Ex. 12.
                                                  8
     Case 2:19-cv-00015-HCN-DBP Document 34 Filed 04/12/19 Page 9 of 54



family reached out to for any issues pertaining to their accounts. Hansen engaged in various

business dealings with Rust and his family including through processing loans to them extended

by Zions Bank, which loans required a detailed examination of the Rust family’s entire financial

operations prior to approval. Hansen necessarily reviewed the Silver Pool Investment Account

because the Silver Pool Investment Account experienced an enormous amount of insufficient

fund events, each of which had to be reviewed manually by a senior person at Zions Bank as part

of the Bank’s procedure whereby it had to decide whether to honor each payment on Rust’s

behalf. Further, Hansen reviewed the Silver Pool Investment Account in connection with Rust

and RRC’s applications for financing, and also pursuant to Defendant’s anti-money laundering

(“AML”) and Bank Secrecy Act (“BSA”) policies and procedures, more fully described below.

Thus, Hansen saw the transactions in the Silver Pool Investment Account, including the lack of

any disbursements for the purchase of silver, the diversions to Rust, Rust’s family, and Rust’s

businesses, the use of investor money to repay a loan to Zions Bank, and the use of new investor

money to pay prior investors.

       b.      Rust and RRC Were Fiduciaries of Plaintiffs and the Other Investors.

       28.     Rust and RRC were fiduciaries of Plaintiffs and the other investors in the Silver

Pool scheme. Rust encouraged investors to turn over their money to the Silver Pool for Rust to

invest on their behalf using his proprietary trading plan. Plaintiffs and the other investors were

required to rely entirely on the skill and intelligence of Rust to manage their investments. Rust

and RRC were acting as fiduciaries for Plaintiffs and the other Silver Pool investors.

       c.      The Silver Pool Investment Program Was a Ponzi Scheme.

       29.     Plaintiffs and other investors who invested in the Silver Pool were told that the

money would be used to buy and sell silver. Rust and RRC told investors that they would sell



                                                 9
     Case 2:19-cv-00015-HCN-DBP Document 34 Filed 04/12/19 Page 10 of 54



silver held in the Silver Pool as the market prices rose, and buy silver for the Silver Pool as

market prices fell. Rust told investors that he had a personal relationship with a commodity

analyst through which Rust was able to obtain information regarding when the bank and other

market participants planned to sell large quantities of physical silver, driving down market

prices. By trading silver in this manner, Rust claimed he was able to generate extraordinarily

high returns, averaging 20% to 25% per year, and sometimes as high as 40% or more. The silver

was allegedly stored at a Brink’s facility in either Salt Lake City or Los Angeles, and the silver

transactions were allegedly made through an account Rust claimed he maintained at HSBC. Rust

and RRC provided investors with account statements that showed him making money on every

single trade he purportedly executed on behalf of the Silver Pool.

       30.     Rust further told investors that Rust and RRC used the profit he generated from

his trades to repurchase larger amounts of silver at the lower price, thereby continually

increasing the amount of silver he held for investors and thus increasing the value of each

investor’s account. Rust and RRC also represented to investors that Rust and RRC possessed

approximately $77 to $80 million of physical silver on behalf of the Silver Pool, which they

stored at Brink’s.

       31.     In reality, Rust was operating a Ponzi scheme. The Silver Pool Investment

Account did not reflect any transactions in silver. Instead, the majority of the new investor

money was used to pay prior investors in facially obvious Ponzi fashion, and much of the rest of

the investor money in the Silver Pool Investment Account was diverted to other businesses

controlled by Rust, including R. Legacy Entertainment, R. Legacy Racing, and R. Legacy

Investments. None of those entities were involved in or had anything to do with the purchase or

sale of silver. Ex. 11, Blaylock Decl. ¶9.



                                                10
     Case 2:19-cv-00015-HCN-DBP Document 34 Filed 04/12/19 Page 11 of 54



       32.    Below is an example of a distribution payment made to a Silver Pool investor out

of the Silver Pool Investment Account:6




       33.    Other distributions were made to Rust’s family members for a variety of personal

uses, including to Rust’s wife, Denise, his son, Joshua, and his daughter, Aleesha. All of those

conspicuous distributions were made out of the Silver Pool Investment Account.

       34.    Documents obtained by the CFTC directly from Zions Bank, which included,

among other things, copies of bank account statements, canceled checks and wire data,

demonstrate Rust’s misappropriation. Specifically, between May 1, 2018 and August 31, 2018,

more than $42 million in new investor funds were deposited and commingled in the Silver Pool

Investment Account. During this same time period, approximately $28 million, or 67% of the

money raised from new investors was used to pay earlier investors in classic and facially obvious

Ponzi fashion, as the following three examples demonstrate:

              a.      On May 1, 2018, the Silver Pool Investment Account had a balance of

       $33,438. On the same day, the account received deposits from various investors totaling

       $571,400. On this same day, most of the new investor money – $446,620 – was



6
       For examples of other distribution checks, see Ex. 9.
                                               11
     Case 2:19-cv-00015-HCN-DBP Document 34 Filed 04/12/19 Page 12 of 54



       distributed to earlier investors, and $34,171 was distributed to Rust’s company, R.

       Legacy Entertainment.

              b.      Three weeks later, on May 23, 2018, the Silver Pool Investment Account

       had a balance of $16,230.06. On the same day, the account received a $500,000 deposit

       from an investor. On this same day, distributions totaling $453,912 were made to earlier

       investors, an amount that was approximately 88% of the total account balance after the

       investor deposit.

              c.      Similarly, on June 1, 2018, the Silver Pool Investment Account had a

       balance of $333,528.96. On the same day, the account received deposits from two

       investors in the amount of $1,141,000. On the same day, distributions totaling $624,000

       were paid to other unrelated investors, and $142,100 was transferred to Rust’s company,

       R. Legacy Entertainment.

       35.    The CFTC documents also reflect examples of investor money being diverted to

Rust, members of his family, and the other business ventures Rust controlled:

              a.      Approximately $5.8 million of investor money was transferred from the

       Silver Pool Investment Account to Rust’s other accounts at Zions Bank where the

       investor money was commingled with the revenue and expenses of RRC’s coin shop

       business managed by Rust’s son Joshua. Rust, RRC and Joshua used just over $15

       million of those commingled funds to purchase precious metals and coins from

       wholesalers, dealers, and individuals, and in turn, sold just over $9 million in precious

       metals and coins to wholesalers, dealers, and individuals, meaning that the net purchases

       of precious metals amounted to approximately $5.7 million despite having raised over

       $42 million from investors;



                                               12
     Case 2:19-cv-00015-HCN-DBP Document 34 Filed 04/12/19 Page 13 of 54



              b.      Approximately $5.6 million was transferred to Rust-controlled companies

       including Legacy Entertainment, Legacy Racing, and Legacy Investments; and

              c.      Over $130,000 was transferred to Rust’s wife, Denise Rust and $121,500

       was transferred to his daughter, Aleesha.

       36.    The CFTC documents also include examples of specific payments out of the

Silver Pool Investment Account for personal expenditures including:

              a.      Zions Bank Silver Pool Investment Account check # 19412 for $35,000,

       dated April 9, 2018, was made payable to a person or entity to cover his, her or its 2017

       taxes; Ex. 10 at 1;

              b.      Zions Bank Silver Pool Investment Account check # 19233 for $50,000,

       dated March 6, 2018, paid for a concrete pour for a cabin and steel building; Ex. 10 at 2;

              c.      Zions Bank Silver Pool Investment Account check # 20114 for $8,502.47,

       dated July 17, 2018, paid for a “new roof”; Ex. 10 at 3;

              d.      Zions Bank Silver Pool Investment Account check # 19057 for $15,000,

       dated February 7, 2018, was used to purchase a Volvo loader; Ex. 10 at 4;

              e.      Zions Bank Silver Pool Investment Account check # 19449 for $2,000,

       dated April 16, 2018, covered wedding expenses; Ex. 10 at 5; and

              f.      Zions Bank Silver Pool Investment Account check # 19883 for $1,000,

       dated June 12, 2018, was used to pay a Wells Fargo credit card bill; Ex.10 at 6.

       37.    These transactions clearly demonstrate that the Silver Pool operated as a classic

Ponzi scheme, Rust was orchestrating a massive fraud and theft of investor money, and that such

Ponzi scheme and theft were visible to – and as shown herein were seen by – Defendant in the

Silver Pool Investment Account. The scheme was supported solely by new investor money and



                                               13
     Case 2:19-cv-00015-HCN-DBP Document 34 Filed 04/12/19 Page 14 of 54



not transactions in silver, and the account statements Rust was providing to investors showing

generous returns were fake. No payments were ever made out of the Silver Pool Investment

Account to HSBC to cover the purchase of silver, and no deposits were ever made into the Silver

Pool Investment Account following the sale of silver, since neither Rust nor RRC had an account

with HSBC to trade silver. See Ex. 5 (Decl. of Matt J. Flanigan).

       38.     Similarly, no fees were ever paid to Brink’s out of the Silver Pool Investment

Account to compensate Brink’s for the allegedly significant amount of silver that Brink’s stored

and protected for the Silver Pool investors, since neither Rust nor RRC maintained physical

silver at a Brink’s warehouse. See Ex. 6 (Decl. of Shane Housley).

       d.      The Silver Pool Fraud Was Perpetrated
               Through a Single Account Maintained by Defendant.

       39.     While RRC and Rust maintained a few accounts at Zions Bank (Ex. 7, Strong

Decl. at 10-11), as the Bank knew, all of the funds deposited by hundreds of Silver Pool

investors were deposited into a single account, the Silver Pool Investment Account. The funds

deposited by one investor were commingled with funds deposited by other investors, and quite

often, used to fund distributions to earlier investors who were seeking to liquidate all or a portion

of their holdings.

       40.     RRC and Rust thus did not try to hide what they were doing from Zions Bank by

moving money from one account to another, or from Zions Bank to another bank. All of the

deposits and distributions of investor money were made out of this one account. This

arrangement made it easier for Defendant to notice the improper operations in the Silver Pool

Investment Account, and see the Ponzi scheme payments and misuse of investor money.




                                                 14
     Case 2:19-cv-00015-HCN-DBP Document 34 Filed 04/12/19 Page 15 of 54



       e.      Defendant Was Aware that Rust Rare Coin Was a Precious
               Metal and Coin Business, Subject to Heightened Supervision.

       41.     Defendant became aware that RRC was a precious metal and coin business when

RRC and Rust opened their accounts with Defendant. Thereafter, Defendant’s knowledge of

RRC’s precious metal trading and coin business was reinforced and confirmed through

(1) Rust’s ongoing interactions with Defendant’s employees in its branch office, and in particular

Hansen, who had a close and detailed knowledge of RRC and Rust’s business, and

(2) Defendant’s repeated review of Rust and RRC’s business in connection with their credit

applications to Defendant and its extensions of credit to them.

       42.     First, at the outset of the relationship, and as a result of the due diligence it

performed in connection with its opening of bank accounts for RRC and Rust, Defendant learned

that RRC was a business that was organized to buy and sell precious metals and coins. Indeed,

the very name of RRC indicates that the company was in the business of buying and selling

coins. However, Defendant’s knowledge was formed through due diligence in addition to

reviewing RRC’s name.

       43.     Second, Defendant’s employees in the branch office where Rust and RRC banked

– and in particular Hansen – acquired an intimate and extensive knowledge of the nature of

RRC’s business, as a result of (1) their frequent interactions with Rust, (2) their processing of a

large amount of wires from investors, which indicated on their face that RRC was running a

precious metal trading business, (3) their regular review of RRC’s business and the Silver Pool

Investment Account as a result of multiple non-sufficient funds (“NSF”) incidents, and (4) their

ongoing review of RRC’s business and the Silver Pool Investment Account as a result of their

BSA/AML duties, described in more detail below.




                                                15
     Case 2:19-cv-00015-HCN-DBP Document 34 Filed 04/12/19 Page 16 of 54



       44.     Third, Rust indicated to many investors that they should reach out to Hansen in

connection with their transfers of investment proceeds to Rust and RRC, to be invested in the

Silver Pool. Investors did so, and through their interactions with them Hansen learned that (1) the

money deposited in the Silver Pool Investment Account came from investors, (2) Rust was

managing the investors’ money in a fiduciary capacity, and (3) Rust was telling investors that

RRC was a precious metal trading operation.

       45.     Fourth, Defendant repeatedly reviewed RRC’s and Rust’s business in connection

with their applications for financing submitted to Defendant, and Defendant’s due diligence prior

to extending such financing.

       46.     Upon learning that RRC was a precious metal and coin business – each of which

is classified as a “high-risk” operation under the AML rules – Defendant was required by the

BSA/AML rules to put RRC on “enhanced due diligence” and subject the Silver Pool Investment

Account to heightened supervision, as more fully described in Section “n” below, describing the

regulatory framework applicable to Defendant’s duties in connection with a high-risk non-bank

financial business such as RRC.

       47.     Defendant discharged its BSA/AML duties and, as a result of the heightened

supervision of the Silver Pool Investment Account, its staff, including Hansen, learned that

(1) the Silver Pool Investment Account was holding fiduciary money from numerous investors,

(2) the fiduciary money in the Silver Pool Investment Account was commingled, (3) RRC and

Rust were misusing money from the Silver Pool Investment Account, and (4) RRC and Rust

were running a Ponzi scheme.




                                                16
     Case 2:19-cv-00015-HCN-DBP Document 34 Filed 04/12/19 Page 17 of 54



       f.      Defendant Was Aware That the Silver Pool Investment Account Was
               Holding Fiduciary Funds.

       48.     Based on the Bank’s due diligence procedures and BSA/AML duties described

herein, Rust’s ongoing interactions with Defendant’s employees in its branch office, and in

particular Hansen, who had a close and detailed knowledge of RRC and Rust’s business,

Defendant’s repeated review of Rust and RRC’s business in connection with their credit

applications to Defendant and its extensions of credit to them, Defendant’s frequent review of

the Silver Pool Investment Account in connection with the massive amount of NSF incidents,

Defendant’s manual processing of a large amount of wires from investors, which indicated on

their face that the money was designated for “investment,” and the fact that investors were

instructed to and did reach out to Hansen in connection with their transfers of money to Rust and

RRC to be invested in the Silver Pool, the Bank knew that the Silver Pool Investment Account

was holding investor money.

       49.     The Bank further knew that the deposited funds were to be managed by Rust

and/or RRC as an investment manager and that Rust and/or RRC served in a fiduciary capacity

to those investors.

       50.     Thus, Zions Bank knew that the Silver Pool Investment Account was holding

fiduciary funds.

       g.      Defendant Received and Sent Wires and Checks Identifying the
               Money in the Silver Pool Investment Account as Investments.

       51.     Investors’ deposits into the Silver Pool Investment Account clearly indicated that

the money was earmarked as an investment in the Silver Pool. For example, a check in the

amount of $500,000 that was written on a Zions Bank checking account, and deposited into the




                                               17
     Case 2:19-cv-00015-HCN-DBP Document 34 Filed 04/12/19 Page 18 of 54



Zions Bank Silver Pool Investment Account on June 7, 2018, states in the “memo” section that

the check was for an “investment.” Ex. 8 at 1.

       52.     Similarly, the following wires and checks were deposited into the Silver Pool
Investment Account with similar notations:
               a.     A check dated October 2, 2017 for $100,000, made out to Rust Coin, with

       a “Rust Coin Investment” notation, Ex. 8 at 2;

               b.     A check dated April 22, 2014 for $99,500 made out to Rust Coin, with an

       “additional investment” notation; Ex. 8 at 3;

               c.     A check dated April 25, 2018 for $62,000, made out to Rust Rare Coin,

       with an “IRA Transfer” notation; Ex. 8 at 4;

               d.     A check dated April 16, 2018 for $500,000 made out to Rust Rare Coin,

       with an “Investment” notation; Ex. 8 at 5;

               e.     A wire dated April 24, 2018 for $165,000, sent to the account of Rust Rare

       Coin, with an “Investment for [redacted]” notation; Ex. 8 at 6;

               f.     A check dated January 29, 2018 for $330,000, made out to Rust Coin,

       with a “Silver Investment” notation; Ex. 8 at 7;

               g.     A check dated April 17, 2018 for $240,000 made out to Rust Rare Coin,

       with a “Silver Investment” notation; Ex. 8 at 8;

               h.     A check dated May 15, 2018 for $24,992.50 made out to Rust Coin, with a

       “Silver Investment” notation; Ex. 8 at 9;

               i.     A check dated February 2, 2018 for $600,000 made out to Rust Rare Coin

       Inc., with a “silver account” notation; Ex. 8 at 10;

               j.     A check dated June 6, 2018 for $100,000 made out to Rust Coin, with a

       “Silver Acct.” notation; Ex. 8 at 11;

                                                 18
     Case 2:19-cv-00015-HCN-DBP Document 34 Filed 04/12/19 Page 19 of 54



               k.      A check dated June 9, 2015 for $64,040 made out to Rust Rare Coin, with

       a “Silver Fund” notation; Ex. 8 at 12;

               l.      A check dated June 26, 2018 for $100,000 made out to Rust Coin, with a

       “Rollover Acct.” notation; Ex. 8 at 13;

               m.      A check dated February 14, 2018 for $50,000 made out to Rust Rare Coin,

       with a “Silver Investment” notation; Ex. 8 at 14;

               n.      A check dated February 5, 2017 for $45,006.30 made out to Rust Rare

       Coins, with a “trading account” notation; Ex. 8 at 15; and

               o.      A wire dated December 12, 2017 for $60,000 with the following

       instruction: “These funds are for Gaylen Rust to invest in my silver account at the

       special offer of $14”; Ex. 8 at 16.

       53.      Rust and RRC also used the Silver Pool Investment Account to distribute funds
to earlier investors in the Silver Pool that were clearly marked as investment distributions:
               p.      Zions Bank Silver Pool Investment Account check dated February 26,

       2018 for $16,550, with a “Feb 2018/1000 oz @ 16.55” notation; Ex. 9 at 1;

               q.      Zions Bank Silver Pool Investment Account check dated August 7, 2018

       for $30,940, with a “2000 oz @ 15.47” notation; Ex. 9 at 2;

               r.      Zions Bank Silver Pool Investment Account check dated March 12, 2018

       for $2,500, with a “Mar2018/silver” notation; Ex. 9 at 3; and

               s.      Electronic funds transfer for $171,793.02 sent by RRC from the Zions

       Bank Silver Pool Investment Account to an earlier investor; Ex. 3, Hess Decl. ¶36.




                                                 19
     Case 2:19-cv-00015-HCN-DBP Document 34 Filed 04/12/19 Page 20 of 54



       h.      Defendant Knew That Rust Was Managing an Investment Pool.

      54.      For the reasons stated above, and as a result of its frequent review of the Silver

Pool Investment Account, Zions Bank knew that the Silver Pool Investment Account was an

investment account which pooled a great number of investors’ funds.

       55.     Checks and wires were deposited into the Silver Pool Investment Account by

investors, many of whom included notations in the check or wire indicating that the money was

going toward the Silver Pool investment.

       56.     Zions Bank knew that RRC was in the precious metal business, subjecting the

Bank and the Silver Pool account to heightened scrutiny and supervision. See Section e. above.

Zions Bank knew that the Silver Pool Investment Account contained funds contributed by

investors and was not simply RRC’s standard operating account.

       57.     RRC and Rust were commodity pool operators, subject to the provisions of the

Commodity Exchange Act (the “Act” or “CEA”), 7 U.S.C. §§ 1-26 (2012). As the CFTC

indicated in its Complaint against RRC and Rust, “[u]nder Section 1a(9) of the Act, 7 U.S.C.

§ 1a(9) (2012), . . . silver is statutorily-defined commodity.” See also 7 U.S.C. § 23(b)(1) (listing

commodities such as silver bullion and bulk silver coins). Further, the Silver Pool was a

commodity pool as defined in Section 1(a)(10) of the Act, and RRC and Rust were commodity

pool operators as defined Section 1(a)(11) of the Act.

       58.     The CEA and CFTC regulations require commodity pool operators to keep the

property of their pool segregated, and prohibits them from commingling pool assets with the

property of any other person. 17 C.F.R. § 4.20(c).




                                                 20
     Case 2:19-cv-00015-HCN-DBP Document 34 Filed 04/12/19 Page 21 of 54



         i.    Defendant Was Aware of a Massive Amount of Insufficient Fund Events.

       59.     Zions Bank offers overdraft protection under certain circumstances on its business

accounts. An overdraft occurs when a customer does not have sufficient funds in the account to

cover a transaction. According to publicly obtained documents, in that circumstance, the Bank

may, in its discretion, cover the transaction for the customer for a fee. According to the Bank’s

Business Accounts Schedule of Fees, the Bank charges its business customers an Insufficient

Funds Fee of $32 per transaction posted against insufficient funds. The Bank had to manually

review any overdrafts in the exercise of its discretion whether to honor the item presented for

payment, meaning that the Bank reviewed the transactions in the account.

       60.     Documents obtained by the CFTC directly from Zions Bank, which included

copies of bank account statements, cancelled checks, deposit slips, debit and credit memos, wire

transfer advices, wire data, and account setup and signature documentation for four RRC and

nineteen related party bank accounts, show a massive amount of insufficient fund events in the

Silver Pool Investment Account.

       61.     Specifically, between January 2018 and August 2018 alone, items were presented

for payment from the Silver Pool Investment Account on 21 separate days on which the account

did not have sufficient funds to pay, often with multiple items presented for payment on a given

day. For example, on January 9, 2018, the Silver Pool Investment Account was charged

Insufficient Funds Fees of $416, meaning that 13 different items were presented for payment on

that day for which the account did not have sufficient funds to pay. A week later, on January 17,

2018, the Silver Pool Investment Account was charged Insufficient Funds Fees of $96, meaning

that three items were presented for payment for which the Silver Pool Investment Account did

not have sufficient funds to pay.


                                               21
     Case 2:19-cv-00015-HCN-DBP Document 34 Filed 04/12/19 Page 22 of 54



       62.      That pattern continued, as the Silver Pool Investment Account was charged for

Insufficient Funds Fees once in February and March 2018 respectively, on three different days in

April, on four different days in May, three different days in June, four different days in July, and

three different days in August. Based on the amounts charged, each of those situations

necessarily involved multiple items presented for payment on a given day, as set forth below.

       Date                   Account                Amount Charged         Description

       1/9/18                 Zions – 7496           $416                   Insuf. Funds Fees
                                                                            (13 items)
       1/17/18                Zions – 7496           $96                    Insuf. Funds Fees
                                                                            (3 items)
       2/21/18                Zions – 7496           $192                   Insuf. Funds Fees
                                                                            (6 items)
       3/21/18                Zions – 7496           $96                    Insuf. Funds Fees
                                                                            (3 items)
       4/5/18                 Zions – 7496           $128                   Insuf. Funds Fees
                                                                            (4 items)
       4/26/18                Zions – 7496           $32                    Insuf. Funds Fee
                                                                            (1 item)
       4/27/18                Zions – 7496           $128                   Insuf. Funds Fees
                                                                            (4 items)
       5/8/18                 Zions – 7496           $128                   Insuf. Funds Fees
                                                                            (4 items)
       5/9/18                 Zions – 7496           $448                   Insuf. Funds Fees
                                                                            (14 items)
       5/25/18                Zions – 7496           $96                    Insuf. Funds Fees
                                                                            (3 items)
       5/30/18                Zions – 7496           $128                   Insuf. Funds Fees
                                                                            (4 items)
       6/6/18                 Zions – 7496           $128                   Insuf. Funds Fees
                                                                            (4 items)
       6/19/18                Zions – 7496           $64                    Insuf. Funds Fees
                                                                            (2 items)
       6/28/18                Zions – 7496           $160                   Insuf. Funds Fees
                                                                            (5 items)
       7/6/18                 Zions – 7496           $32                    Insuf. Funds Fee
                                                                            (1 item)
       7/9/18                 Zions – 7496           $320                   Insuf. Funds Fees
                                                                            (10 items)
       7/10/18                Zions – 7496           $352                   Insuf. Funds Fees
                                                                            (11 items)

                                                22
     Case 2:19-cv-00015-HCN-DBP Document 34 Filed 04/12/19 Page 23 of 54



       7/26/18                Zions – 7496            $64                   Insuf. Funds Fees
                                                                            (2 items)
       8/1/18                 Zions – 7496            $128                  Insuf. Funds Fees
                                                                            (4 items)
       8/10/18                Zions – 7496            $64                   Insuf. Funds Fees
                                                                            (2 items)
       8/30/18                Zions – 7496            $96                   Insuf. Funds Fees
                                                                            (2 items)

       63.      In addition, the Bank imposes a Daily Overdraft Service Fee of $5, beginning the

fifth consecutive calendar day the account is overdrawn more than $5. On July 9, 2018, the same

day the Silver Pool Investment Account was charged $320 in Insufficient Funds Fees, the

account was also charged a $15 Daily Overdraft Service Fee, meaning that the account was in an

overdraft situation that lasted five business days before the fee was imposed.

       j.       Defendant Was Aware of Commingling.

       64.      Over 200 investors deposited funds into the Silver Pool Investment Account. Ex.

4 at 2. The CFTC case documents numerous instances of investor money being commingled with

Rust’s other accounts at the Bank. The SEC complaint provided a concise statement of Rust’s

commingling: “[f]unds are heavily commingled among these [the Silver Pool Investment

Account and Rust’s his other account ending in 3564] accounts because Rust transferred funds to

and from them frequently.”

       65.      Based on all of the factors described herein, including the Bank’s close scrutiny of

Rust’s businesses and the activity in his accounts, Zions Bank knew that investors’ money was

not being segregated for each investor’s account as in a normal commodities trading operation.

       66.      Zions Bank knew that investors’ proceeds that were deposited for purported silver

trading were being commingled with other non-investor money.




                                                 23
     Case 2:19-cv-00015-HCN-DBP Document 34 Filed 04/12/19 Page 24 of 54



       67.    Zions Bank knew that investors’ funds were being commingled with Rust’s

personal funds and that the money in the Silver Pool Investment Account was being used to fund

personal expenses and unrelated businesses that Rust was running.

       k.     Defendant Knew That the Vast Majority of Distribution Payments to
              Investors Came from Other Investors’ Deposits, in Ponzi Fashion.

       68.    According to the CFTC investigation, the vast majority of distributions from the

Silver Pool Investment Account were Ponzi scheme payments. The CFTC investigator

determined that 67% of the funds raised from new investors were used to pay earlier investors

and that the only source of RRC funds large enough to cover payments to the earlier investors is

from new investor funding. See Ex. 7, Strong Decl. ¶¶39, 46-47.




       69.    All of these payments were processed from the Silver Pool Investment Account,

and Zions Bank knew that this was the account where investors’ funds were deposited.


                                              24
     Case 2:19-cv-00015-HCN-DBP Document 34 Filed 04/12/19 Page 25 of 54



       70.      Based on the multiple sources of knowledge alleged herein, including Rust’s

ongoing interactions with Defendant’s employees in its branch office, in particular Hansen, who

had a close and detailed knowledge of RRC and Rust’s business, Defendant’s repeated review of

Rust and RRC’s business in connection with their credit applications to Defendant and its

extensions of credit to them, Defendant’s employees’ in the branch office where Rust and RRC

banked – and in particular Hansen – intimate and extensive knowledge of the nature of RRC’s

business as a result of their frequent interactions with him, their processing of a large amount of

wires from investors, their regular review of RRC’s business and Silver Pool Investment

Account as a result of multiple NSF incidents, their ongoing review of RRC’s business and

Silver Pool Investment Account as a result of their BSA/AML duties, and the fact that all of

Rust’s Silver Pool activity was conducted through a single account at the Bank, Hansen and

other Bank employees directly saw the transactions in the Silver Pool Investment Account,

revealing that Silver Pool had no substantive operations, the only money flowing into the

account was new investor money, that no money was being disbursed for the purchase of silver

or expenses related thereto, and that new investor money was being used to pay prior investors.

             l. Defendant Provided a Crucial Financial Lifeline to Rust’s Ponzi
                Scheme, Allowing It to Continue to Operate and Victimize Investors

       71.      Defendant provided a crucial financial lifeline to RRC and Rust, thus allowing

them to continue to operate their Ponzi scheme and victimize investors for far longer than it

would have otherwise been able to. Defendant did so by (1) offering short-term emergency

financing to cover RRC’s frequent cash shortfalls, through an overdraft protection credit facility,

and by (2) offering a considerable amount of credit to RRC and Rust, which was used by them to

finance their fraudulent scheme.




                                                25
     Case 2:19-cv-00015-HCN-DBP Document 34 Filed 04/12/19 Page 26 of 54



       72.     First, Defendant’s short-term emergency financing in the form of an overdraft

protection credit facility provided critical help to avoid RRC’s early collapse. As with any Ponzi

scheme, RRC’s ability to continue to recruit new investors depended on making “clockwork”

distribution payments to existing investors and honoring withdrawal requests promptly. A failure

to make prompt payments – or worse, a check that “bounced” because of insufficient funds –

would have quickly become known among the groups of investors who invested in RRC, many

of whom knew each other. Once word of RRC’s inability to repay investors got out, investors

would have asked for their money back, prompting a “run on the bank,” exposing RRC’s Ponzi

scheme, and precipitating its collapse – as always happens with Ponzi schemes. And, as it always

happens with Ponzi schemes, once payments are not made as promised and checks start to

bounce, investors would have alerted law enforcement or regulatory agencies, which would have

quickly shut down the scheme. Indeed, that is precisely what appears happened with RRC – only

much later, because of Defendant’s financial assistance – once Rust and RRC were unable to

promptly honor an investor’s request to withdraw a considerable amount of money, that investor

alerted the authorities and likely other investors.

       73.     For each NSF incident, typical banking procedures, which were also followed by

Defendant, require the review of the incident and account at issue by the branch manager or a

senior branch officer – here, Hansen. This review is typically performed first thing in the

morning after the branch opens, as to all new NSF incidents when various bank customers

submitted payment requests to the bank in excess of the funds in their accounts.

       74.     In RRC’s case, Defendant chose to extend credit to RRC as to each NSF incident,

to make up for the chronic shortage of funds in the Silver Pool Investment Account.




                                                  26
     Case 2:19-cv-00015-HCN-DBP Document 34 Filed 04/12/19 Page 27 of 54



       75.    Defendant’s financial lifeline allowed Rust and RRC to postpone the inevitable

collapse of their scheme by a considerable period of time, during which they continued to

victimize new investors. As described above, in 2018 alone Defendant saved RRC from collapse

several times each month and offered financing to cover a total of 98 NSF incidents in the Silver

Pool Investment Account – 98 incidents that, without Defendant’s intervention, would have each

prompted a chain of events culminating in RRC’s collapse and the exposure of its fraud.

       76.    In addition, Defendant offered RRC and Rust much needed financing that they

used to keep their fraudulent operation in business and avoid detection and exposure.

Specifically, Defendant offered Rust and RRC a considerable amount of credit, which bank

records show was repaid to Defendant on a monthly basis through 2018.

       77.    The financing that Defendant offered to RRC and Rust allowed them, as

Defendant knew from its ongoing review of the NSF incidents in the Silver Pool Investment

Account, to avoid financial collapse. With the considerable financing from Defendant – likely in

the six figures, based on bank records – RRC and Rust were able to continue to operate their

fraudulent Ponzi scheme and victimize new investors.

       78.    Lastly, Defendant’s financing was repaid by RRC and Rust with funds from the

Silver Pool Investment Account, which as Defendant knew contained money whose provenance

was typically investment proceeds from new investors in the Silver Pool. In effect, Defendant’s

financial lifeline enabled RRC and Rust to continue to stay in business and victimize new

investors, and in turn it was repaid by RRC and Rust with money that came from those new

investors.

       79.    Defendant offered RRC and Rust the critically needed financial lifeline that

allowed them to continue to perpetrate their scheme, with knowledge that (1) the Silver Pool



                                               27
     Case 2:19-cv-00015-HCN-DBP Document 34 Filed 04/12/19 Page 28 of 54



Investment Account contained fiduciary funds from investors; (2) money from the Silver Pool

Investment Account was being commingled and misappropriated; and (3) money from the Silver

Pool Investment Account was being used for Ponzi payments to other investors.

       m.      The SEC, CFTC, and Utah Securities Regulators Charge Rust with
               Ponzi Scheme, Detail Defendant’s Role.

       80.     On November 13, 2018, the CFTC and Utah filed their civil enforcement action

against defendants RRC, Gaylen Rust, and certain relief defendants charging Rust and RRC with

fraud and asserting violations of the CEA and CFTC Regulations, aiding and abetting those

violations, and multiple violations of the Utah Uniform Securities Act. See Commodity Futures

Trading Comm’n v. Rust Rare Coin Inc., No. 2:18-CV-00892-TC-DBP (D. Utah)

(“CFTC/Utah”). On the same day, the CFTC and Utah filed an emergency, ex parte motion to

freeze the defendants’ assets, grant the CFTC and Utah immediate access to the books, records

and other documents of defendants, appoint a temporary receiver, and permit expedited

discovery.

       81.     On November 15, 2018, two days later, the SEC filed its action charging Rust and

RRC with operating a fraudulent silver trading program. See SEC v. Rust, No. 1:18-cv-00147 (D.

Utah Nov. 15, 2018). The SEC complaint alleged the same course of conduct alleged in

CFTC/Utah; that Rust had been making material misrepresentations and omissions to solicit

investors across the country to invest in his scheme. The SEC also charged Rust and RRC with

fraud and asserted numerous violations of the federal securities laws.

       82.     Both cases – CFTC/Utah and the SEC – are pending before Judge Tena Campbell

of the United States District Court for the District of Utah.

       83.     On November 27, 2018, the Court approved the parties’ consent order of

preliminary injunction in CFTC/Utah and appointed a Receiver.

                                                 28
     Case 2:19-cv-00015-HCN-DBP Document 34 Filed 04/12/19 Page 29 of 54



       84.     Following certain limited discovery, on December 6, 2018, the CFTC and Utah

filed an amended complaint charging Rust, RRC, and new defendants Denise Rust and Joshua

Rust, with operating a Ponzi scheme through which they misappropriated investor funds, used

those funds to make payments to other investors, transferred money to other companies owned

by Rust, and paid personal expenses.

       85.     The CFTC and Utah alleged that from as early as 2008 through the date of filing,

Rust and his co-defendants Denise and Joshua were engaged in a massive scheme to defraud

over 430 individuals from Utah and at least sixteen other states, and fraudulently solicited over

$200 million from investors between May 2013 and August 2018 alone. The CFTC and Utah

charged Rust and his co-defendants with tricking investors into believing that Rust was pooling

investor funds for the purpose of entering contracts of sale for silver. According to CFTC/Utah,

Rust and RRC told investors that they would sell silver held in the pool as the market prices rose,

and buy silver for the pool as market prices fell.

       86.     According to CFTC/Utah, Rust’s pitch to investors included a claim that he

conducted his transactions through a trading account at HSBC Bank, and that he had a personal

relationship with a commodity analyst through which Rust was able to obtain information

regarding when the bank and other market participants planned to sell large quantities of physical

silver, driving down market prices. By trading silver in this manner, Rust claimed he was able to

generate extraordinarily high returns, averaging 20% to 25% per year, and sometimes as high as

40% or more. Rust and RRC provided investors with account statements that showed him

making money on every single trade he purportedly executed on behalf of the pool.

       87.     Rust and RRC further told investors that Rust used the profit he generated from

his trades to repurchase larger amounts of silver at the lower price, thereby continually



                                                 29
     Case 2:19-cv-00015-HCN-DBP Document 34 Filed 04/12/19 Page 30 of 54



increasing the amount of silver he holds for investors and thus increasing the value of each

investor’s account. Rust and RRC also represented to investors that Rust and RRC possessed

approximately $77 to $80 million of physical silver on behalf of the Silver Pool, and they kept

that silver at Brink’s depositories in Salt Lake City and Los Angeles, California for safekeeping.

       88.     In reality, according to CFTC/Utah, the statements made by Rust and RRC were

false. Neither Rust nor RRC ever had a trading account at HSBC. Rather than use investor funds

to buy silver, Rust diverted most of the investor funds to his other entities, to personal uses, such

as, for example, mortgage payments on the home of a family member, and to make payments to

other investors in the pool in the manner of a Ponzi scheme. The account statements Rust

provided to investors were fake, and Rust and RRC possessed only approximately $200,000

worth of physical silver and did not store any silver at Brink’s.

       89.     All three regulators described the key role Defendant played in the Silver Pool

scheme. Specifically, according to CFTC/Utah, between January 1, 2018 and August 31, 2018,

Rust and RRC received over $42 million in new contributions from investors, all of which was

deposited in the Silver Pool Investment Account. During that time period, Rust and RRC made

approximately $28 million in payments from the Silver Pool Investment Account to investors.

During that same time period, Rust and RRC transferred approximately $7 million from the

Silver Pool Investment Account to RRC’s other Zion’s Bank accounts, where it was commingled

with funds from RRC’s coin shop business. Rust and RRC also transferred large sums from the

Silver Pool Investment Account to Rust’s other business interests including R. Legacy

Entertainment, R. Legacy Racing, and R. Legacy Investments, as well as to the personal bank

accounts of the defendants and relief defendants.




                                                 30
     Case 2:19-cv-00015-HCN-DBP Document 34 Filed 04/12/19 Page 31 of 54



       90.    The SEC complaint also describes Defendant’s role in the Silver Pool scheme and

how Rust used the Silver Pool Investment Account, along with his other account ending in 3564

to perpetrate his scheme. According to the SEC Complaint, “[f]unds are heavily commingled

among these accounts because Rust transferred funds to and from them frequently.”

       n.     Regulatory Framework Applicable to Zions Bank’s Relationship with
              RRC; Zions Bank’s Enhanced Due Diligence Duties as to RRC

       91.    Banks such as Zions Bank are required by federal law to know their customers

and understand their banking activities and conduct. They must supervise their customers’

accounts and engage in due diligence both at the outset of the relationship and continuously

during the relationship with the customer. Such duties are heightened as to customers that deal

with precious metals and coins, such as RRC, which are deemed to be high-risk customers and

require “enhanced due diligence.”

       92.    Pursuant to applicable banking regulations, a bank is required to collect and

maintain information concerning its customers. The bank must maintain procedures that allow it

to “form a reasonable belief that it knows the true identity of each customer.” 31 C.F.R.

§ 1020.220(a)(2).

       93.    To discharge its duties, the bank is required to collect information about the

holder of each account. Id. When a corporate entity rather than an individual opens an account,

the bank must obtain information about the individuals with authority or control over the

account. 31 C.F.R. § 1020.220(a)(2)(ii)(C).

       94.    Pursuant to the applicable federal rules and regulations, the bank must develop,

administer, and maintain a program that ensures and monitors the bank’s compliance with the

BSA. 12 C.F.R. § 21.21. Such program must be approved by the bank’s board of directors and

noted in the board meeting minutes. A bank’s compliance program must include a system of

                                              31
     Case 2:19-cv-00015-HCN-DBP Document 34 Filed 04/12/19 Page 32 of 54



internal controls designed to ensure ongoing compliance, independent testing of the bank’s

compliance, daily coordination and monitoring of compliance by a designated person, and

training of appropriate personnel.

       95.     Under the applicable rules and regulations, a bank must also develop a customer

due diligence program that assists the bank in predicting the types of transactions, dollar volume,

and transaction volume each customer is likely to conduct, and which provides the bank with a

way to identify unusual or suspicious transactions for each customer. A bank’s customer due

diligence program allows it to maintain an awareness of the unique financial activity of its

customers and the ability to predict the type and frequency of transactions in which its customers

are likely to engage.

       96.     The Federal Deposit Insurance Corporation (“FDIC”) rules and regulations

require banks to identify a BSA compliance officer who is a senior bank official responsible for

coordinating and monitoring compliance with the BSA. FDIC Rules & Regulations § 326.8. The

compliance officer must designate an individual at each office or branch to monitor the bank’s

day-to-day compliance with the BSA.

       97.     The Federal Financial Institutions Examination Council (“FFIEC”) was

established by the federal government in 1979 to prescribe uniform principles, standards, and

report forms and to promote uniformity in the supervision of financial institutions. The FFIEC’s

Bank Secrecy Act Anti-Money Laundering Manual (the “FFIEC Manuel”) contains an overview

of BSA and anti-money laundering compliance program requirements, risks and risk

management expectations, industry sound practices, and examination procedures. The FFIEC

Manual is based on BSA laws and regulations and BSA and anti-money laundering directives

issued by federal banking agencies such as the Federal Reserve, the FDIC, and the Office of the



                                                32
     Case 2:19-cv-00015-HCN-DBP Document 34 Filed 04/12/19 Page 33 of 54



Comptroller    of   Currency.    See   FFIEC     Manual    at   1   and   Appendix    A   (2014).

https://www.ffiec.gov/bsa_aml_infobase/documents/bsa_aml_man_2014.pdf

       98.     The FFIEC identifies precious metal dealers such as RRC as types of “nonbank

financial institution” that can expose banks to higher risks. Id. at 299-300. The FFIEC further

cautions banks that customers who deal with precious metals and coins must be subjected to

“enhanced due diligence.” Id. at 283. The FFIEC provides special guidance to banks regarding

the heightened supervision of customers like RRC that use their bank accounts in connection

with coins and precious metal. Id. at 20, 283.

       99.     According to the FFIEC, banks that hold accounts for nonbank financial

institutions such as RRC should: (1) develop policies, procedures, and processes to assess the

risks posed by these particular type of clients; (2) conduct adequate and ongoing customer due

diligence; (3) ensure the relationship is appropriately considered within the bank’s suspicious

activity monitoring and reporting systems; and (4) conduct further due diligence in a manner

commensurate with any potential heightened risk. Id. at 300-301; see also 12 C.F.R. § 21.21

(requiring banks to develop, administer, and maintain a program that ensures compliance with

the BSA).

       100.    Customer due diligence policies, procedures, and processes are the “cornerstone

of a strong BSA/AML compliance program.” FFIEC Manual at 56. This is even more so for

those customers who present a higher risk for money laundering. The objective of customer due

diligence is to “enable the bank to predict with relative certainty the types of transactions in

which a customer is likely to engage.” Id. An adequate customer due diligence program should

“assist the bank in determining which transactions are potentially suspicious.” Id.




                                                 33
     Case 2:19-cv-00015-HCN-DBP Document 34 Filed 04/12/19 Page 34 of 54



        101.    A bank’s customer due diligence (“CDD”) processes “should also include

enhanced CDD for higher-risk customers and ongoing due diligence of the customer base.” Id.

“Enhanced due diligence (EDD) for higher-risk customers is especially critical in understanding

their anticipated transactions and implementing a suspicious activity monitoring system that

reduces the bank’s reputation, compliance, and transaction risks. Higher-risk customers and their

transactions should be reviewed more closely at account opening and more frequently throughout

the term of their relationship with the bank.” Id. at 57.

        102.    For high-risk accounts such as RCC’s Silver Pool Investment Account, a bank’s

enhanced due diligence duties may include obtaining, both when the account is opened and

throughout the relationship with the customer, information regarding:

                a.      The purpose of the account.

                b.      The source of funds and wealth.

                c.      Occupation or type of business.

                d.      Proximity of the customer’s residence, place of employment, or place of

        business to the bank.

                e.      Description of the business operations, the anticipated volume of currency

        and total sales, and a list of major customers and suppliers.

                f.      Explanations for changes in account activity.

Id. at 57-58. Lastly, “[a]s due diligence is an ongoing process, a bank should take measures to

ensure account profiles are current and monitoring should be risk-based. Banks should consider

whether risk profiles should be adjusted or suspicious activity reported when the activity is

inconsistent with the profile.” Id. at 58.




                                                  34
     Case 2:19-cv-00015-HCN-DBP Document 34 Filed 04/12/19 Page 35 of 54



       103.      As part of their customer due diligence for higher-risk customers, banks like

Defendant are required to apply a risk rating to customers such as RRC. To determine RRC’s

risk rating, Defendant was required to obtain information about RRC to develop a “transaction

profile” that incorporated an understanding of normal and expected activity for RRC’s business

operations. See id., Appendix K.

       104.      Banks such as Defendant must also ensure that their employees are following

BSA guidelines. Banks make compliance a condition of employment and incorporate compliance

with the BSA and its implementing regulations into job descriptions and performance

evaluations.

       105.      Accordingly, banks such as Defendant are required to train all operational

personnel whose duties may require knowledge of the BSA, on the BSA, including identification

of various “red flags” discussed below. See FFIEC Manual at 32-33.

       106.      The FFIEC has identified “red flags” that should cause a bank or its employees to

inquire further and potentially file a suspicious activity report. The Silver Pool Investment

Account triggered at least the following “red flags,” which resulted in Defendant’s review of the

Account:

                 a.     Frequent and large deposits or withdrawals with no apparent business

       source;

                 b.     Frequent wire transfers not justified by the nature of the business;

                 c.     Accounts with a high volume of activity and frequently overdrawn;

                 d.     High volume of wire transfers with low balance or overdrawn account;

                 e.     Inconsistent deposit and withdrawal activity;

                 f.     Transactions that are not consistent with the customer’s business;



                                                 35
     Case 2:19-cv-00015-HCN-DBP Document 34 Filed 04/12/19 Page 36 of 54



               g.      Intrabank transfers between accounts owned or controlled by the same

       individuals;

               h.      Appearance of using account as a temporary repository for funds;

               i.      Deposits and immediate requests for wire transfers or cash shipments; and

               j.      Large deposits.

       107.    Banks such as Defendant must investigate red flags that could indicate suspicious

activity. Id. at 269. Such investigation must include the review of customer documents. “Reliable

documentation is critical in identifying potentially suspicious activity.” Id.

       108.    Pursuant to its BSA/AML duties, Defendant learned that RCC and its Silver Pool

– a business that dealt in precious metals and coins – qualified as a high-risk business that

warranted enhanced due diligence.

       109.    Pursuant to its BSA/AML duties, Defendant had an opportunity to review, and did

review RRC and the Silver Pool and the Silver Pool Investment Account, and learned that:

               a.      RRC was a precious metal and coin dealer;

               b.      RRC had a silver trading operation called the Silver Pool;

               c.      RRC received investment proceeds from investors in the Silver Pool, to be

       invested by RRC and Rust;

               d.      RRC and Rust were managing investor money as fiduciaries, and the

       Silver Pool account held fiduciary funds;

               e.      RRC and Rust were misusing funds from the Silver Pool account, by

       commingling such funds and transferring them to Rust, his family, and other entities

       whose business was unrelated to the Silver Pool;

               f.      RRC and Rust were misusing investor money for Ponzi payments;



                                                 36
     Case 2:19-cv-00015-HCN-DBP Document 34 Filed 04/12/19 Page 37 of 54



               g.     The Silver Pool was not a real business or trading operation, but a Ponzi

        scheme.

        o.     Defendant’s Knowledge of Rust’s Fraud and Breach of Fiduciary Duty

        110.   The multiple sources of Defendant’s actual knowledge of Rust’s fraud and breach

of fiduciary duties, described above in more detail, are summed-up as follows.

        111.   First, Defendant became aware that RRC was a precious metal and coin business,

when RRC and Rust opened their accounts with Defendant as a result of the Bank’s customer

due diligence process. That due diligence process identified the Silver Pool Investment Account

as a high risk account requiring enhanced due diligence.

        112.   Second, Defendant’s knowledge of RRC’s precious metal trading and coin

business was reinforced and confirmed through (1) Rust’s ongoing interactions with Defendant’s

employees in its branch office, and in particular Hansen, who had a close and detailed

knowledge of RRC and Rust’s business, (2) Defendant’s ongoing due diligence as to RRC and

the Silver Pool Investment Account, and (3) Defendant’s repeated review of Rust and RRC’s

business in connection with their credit applications to Defendant and its extensions of credit to

them.

        113.   Third, Defendant’s employees in the branch office where Rust and RRC banked –

and in particular Hansen – acquired an intimate and extensive knowledge of the nature of RRC’s

business and transactions in the Silver Pool Investment Account, as a result of (1) their frequent

interactions with him, (2) their processing of a large amount of wires from investors, which

indicated on their face that RRC was running a precious metal trading business, (3) their regular

review of RRC’s business and Silver Pool Investor Account as a result of multiple NSF




                                               37
     Case 2:19-cv-00015-HCN-DBP Document 34 Filed 04/12/19 Page 38 of 54



incidents, and (4) their ongoing review of RRC’s business and Silver Pool Investor Account as a

result of their BSA/AML duties, described in more detail above.

       114.   Fourth, Rust indicated to many investors that they should reach out to Hansen as a

point of contact in connection with their transfers of investment proceeds to Rust and RRC, to be

invested in the Silver Pool. Many investors did so, and through Hansen’s interactions with

investors, he learned that (1) the money deposited in the Silver Pool Investment Account came

from investors, (2) Rust was managing the investors’ money in a fiduciary capacity, and (3) Rust

was telling investors that RRC was a precious metal trading operation.

       115.   Fifth, Defendant repeatedly reviewed RRC’s and Rust’s business in connection

with their applications for financing submitted to Defendant, and Defendant’s due diligence prior

to extending such financing.

       116.   Sixth, all of Rust’s Silver Pool activity was conducted through a single account at

the Bank. This account received close attention from employees of Defendant, particularly

Hansen. Hansen necessarily reviewed the Silver Pool Investment Account because the Silver

Pool Investment Account experienced an enormous amount of insufficient fund events, each of

which had to be reviewed manually by a senior person at Zions Bank as part of the Bank’s

procedure whereby it had to decide whether to honor each payment on Rust’s behalf, and also in

connection with Defendant’s review and approval of Rust and RRC’s application for financing,

and pursuant to Defendant’s AML/BSA ongoing due diligence review. Thus, Hansen and other

Bank employees directly saw the transactions in the Silver Pool Investment Account, including

that Silver Pool had no substantive operations, the only money flowing into the account was new

investor money, the lack of any disbursements for the purchase of silver or expenses related

thereto, the diversions to Rust and his businesses and his family members, the use of investor



                                               38
     Case 2:19-cv-00015-HCN-DBP Document 34 Filed 04/12/19 Page 39 of 54



money from the Silver Pool Investment Account to repay a loan to Zions Bank, and the use of

new investor money to pay prior investors in Ponzi scheme fashion.

       117.    Each of the above factors individually is sufficient to support actual knowledge,

but cumulatively, they overwhelmingly support Defendant’s knowledge that Rust and RRC were

operating a Ponzi scheme and using investor money for improper purposes.

       p.      Defendant Provided Crucial and Substantial Assistance to RRC and
               Rust’s Ponzi Scheme.

       118.    As described above, Defendant knowingly provided crucial and substantial

assistance to RRC and Rust’s Ponzi scheme, in several ways: first, Defendant lent RRC and Rust

a financial lifeline without which their Ponzi scheme could not have continued to operate,

through (1) the short-term financing designed to cover the frequent and ongoing insufficient fund

incidents, and (2) the considerable amount of credit to both Rust and RRC, which enabled them

to continue to run their fraudulent operations.

       119.    Second, Defendant knowingly executed transactions with investor, fiduciary

funds that were on their face a misuse of such fiduciary funds: transfers to Rust’s other

businesses, himself, and his family, and commingling, in violation of RRC and Rust’s fiduciary

duties to investors and also in violation of the commodities rules and regulations that prohibited

commingling.

       120.    Third, Defendant knowingly executed transactions that it knew were Ponzi

payments, by transferring money to investors that it knew belonged to other investors.

       121.    Fourth, Defendant’s employees, and in particular Hansen, helped facilitate RRC

and Rust’s Ponzi scheme by interacting with investors in connection with their investments,

facilitating their deposits of funds into the Silver Pool Investment Account, and “covering up”

for RRC and Rust and assisting them despite the clear evidence of misconduct.

                                                  39
     Case 2:19-cv-00015-HCN-DBP Document 34 Filed 04/12/19 Page 40 of 54



         122.    Defendant’s knowing assistance was a substantial departure from the typical

banking operations, and was essential to the perpetration of the Silver Pool fraud. Without

Defendant’s help, Rust and RRC’s fraud would not have been able to continue and would have

quickly collapsed and been exposed.

         q.      Discovery Rule

         123.    The Silver Pool scheme’s fraudulent and illegal acts and omissions were, by their

nature, self-concealing. The perpetrators of the Silver Pool scheme actively suppressed the

dissemination of truthful information regarding the Silver Pool scam and actively sought to

prevent Plaintiffs and the other class members from discovering their fraudulent and illegal acts

and omissions.

         124.    Plaintiffs could not have discovered, and in fact did not discover, the facts

surrounding the fraudulent Silver Pool scam, and Defendant’s involvement therein, until the

CFTC and Utah filed their Complaint on November 13, 2018. CFTC/Utah, ECF No. 1.

                           VIII. CLASS ACTION ALLEGATIONS

         125.    Plaintiffs bring this action as a class action pursuant to Rule 23 of the Federal

Rules of Civil Procedure on behalf of themselves and a class of persons and entities defined

below:

                 All persons and entities who invested in the Silver Pool scheme
                 and who were damaged thereby (the “Class”).


         126.    Excluded from the Class are (1) Defendant, (2) any person, firm, corporation, or

other entity related to or affiliated with Defendant, or in which the Defendant has or had a

controlling interest; (3) Gaylen Rust, Denise Rust, Joshua Rust, and their immediate family

members; (4) all other employees of Rust Rare Coin, Inc.; and (5) the legal representatives,


                                                40
     Case 2:19-cv-00015-HCN-DBP Document 34 Filed 04/12/19 Page 41 of 54



affiliates, heirs, successors-in-interest, or assigns of any such excluded person. The requirements

for maintaining this action as a class action are satisfied as follows.

       127.    Fed. R. Civ. P. 23(a)(1): Numerosity. The proposed class is so numerous and so

geographically dispersed that the individual joinder of all absent class members is impracticable.

While the exact number of absent class members is unknown to Plaintiffs at this time, it is

ascertainable by appropriate discovery and Plaintiffs are informed and believe that the proposed

class includes more than 400 members, thus satisfying the requirements of Rule 23(a)(1).

Members of the proposed class may be identified from records maintained by Defendant and

RRC, and may be notified of the pendency of this action by mail using a form of notice similar to

that customarily used in class actions.

       128.    Fed. R. Civ. P. 23(a)(2): Common Questions of Law or Fact Predominate.

Common questions of law or fact exist as to all members of the proposed class and predominate

over any questions which affect only individual members of the proposed class. These common

questions of law or fact include, but are not limited to:

               a.      Whether RRC, Gaylen Rust, Denise Rust, and/or Joshua Rust defrauded

       Plaintiffs and the other investors in the Silver Pool scheme;

               b.      Whether RRC, Gaylen Rust, Denise Rust, and/or Joshua Rust violated the

       federal and state securities and/or commodities laws in connection with the Silver Pool

       scheme;

               c.      Whether RRC, Gaylen Rust, Denise Rust, and/or Joshua Rust converted

       monies invested in the Silver Pool Investment Program;

               d.      Whether Defendant owed Plaintiffs and the other class members legal

       duties, and the scope of any such duties;



                                                  41
     Case 2:19-cv-00015-HCN-DBP Document 34 Filed 04/12/19 Page 42 of 54



               e.      Whether Defendant breached any fiduciary and/or legal duty to Plaintiffs

       and the other class members;

               f.      Whether Defendant had knowledge of the fraudulent Silver Pool scheme

       and RRC, Gaylen Rust, Denise Rust, and/or Joshua Rust’s fraudulent and illegal

       activities;

               g.      Whether Defendant participated in and/or substantially assisted in the

       fraudulent Silver Pool scheme and RRC, Gaylen Rust, Denise Rust, and/or Joshua Rust’s

       fraudulent and illegal activities;

               h.      Whether Defendant acted negligently in connection with the Silver Pool

       scheme;

               i.      Whether Plaintiffs and the other class members suffered damages as a

       result of Defendant’s conduct; and

               j.      Whether Plaintiffs and the other class members are entitled to damages

       and, if so, the amount of such damages.

       129.    Fed. R. Civ. P. 23(a)(3) and (4): Typicality and Adequacy. Plaintiffs’ claims are

typical of the claims of the other class members, and Plaintiffs will fairly and adequately

represent the interests of the class members. Plaintiffs have retained counsel with substantial

experience in prosecuting complex class-action cases. Plaintiffs and their counsel are committed

to vigorously prosecuting this action on behalf of the class, and have the financial resources to do

so. Neither Plaintiffs nor their counsel has any interests adverse to those of the class members.

       130.    Fed. R. Civ. P. 23(b)(1)(A): A class action is appropriate because the prosecuting

of separate actions by individual class members would create a risk of inconsistent or varying




                                                 42
     Case 2:19-cv-00015-HCN-DBP Document 34 Filed 04/12/19 Page 43 of 54



adjudications with respect to individual class members that would establish incompatible

standards of conduct for the party opposing the class.

       131.    Fed. R. Civ. P. 23(b)(3): A class action is appropriate because the questions of

law or fact common to class members predominate over any questions affecting only individual

members, and that a class action is superior to other available methods for fairly and efficiently

adjudicating the controversy. There is no special interest in the class members in individually

controlling the prosecution of separate actions. Absent a class action, many class members would

likely find the cost of litigating their claims to be prohibitive, and will have no effective remedy

at law. Absent class action, class members will continue to suffer harm and Defendant’s

misconduct will proceed without remedy. The class treatment of common questions of law or

fact is also superior to multiple individual actions or piecemeal litigation in that it conserves the

resources of the courts and the litigants, and promotes consistency and efficiency of adjudication.

                                    IX.     LEGAL CLAIMS

                        COUNT I: AIDING AND ABETTING FRAUD

       132.    Plaintiffs and the other class members hereby incorporate by reference the

preceding paragraphs as though fully set forth herein.

       133.    The Silver Pool scheme was fraudulent because, among others, the Rust Scheme

Perpetrators knowingly misrepresented that:

               a.      The Silver Pool generated profits for investors by selling silver when

       market prices were high and purchasing silver when market prices were low;

               b.      The Silver Pool generated consistent double-digit returns, and had

       occasionally generated returns as high as 40%, by trading physical silver;




                                                 43
     Case 2:19-cv-00015-HCN-DBP Document 34 Filed 04/12/19 Page 44 of 54



                c.       Investor funds were used to purchase physical silver stored at Brink’s

        storage facilities in Salt Lake City, Utah and Los Angeles, California;

                d.       The Rust Scheme Perpetrators used all of the funds raised from investors

        to purchase physical silver for the Silver Pool; and

                e.       The Rust Scheme Perpetrators could and would sell silver to fund any

        liquidation request by an investor.

        134.    The Rust Scheme Perpetrators also disseminated false account statements to

investors that purported to show the number of ounces of silver involved in each sale, the price at

which the silver was sold and repurchased, and the number of ounces of silver held by RRC

increased as a result of each trade. All such information was fabricated.

        135.    Additionally, the Rust Scheme Perpetrators omitted to disclose certain material

facts, including that:

                a.       Investor funds were being diverted to pay certain of the Rust Scheme

        Perpetrators unrelated personal and business expenses, and business expenses of various

        other entities owned and/or controlled by Gaylen Rust;

                b.       Distributions were being paid out of money contributed by other investors,

        Ponzi-style, and not from sales of silver; and

                c.       The Rust Scheme Perpetrators were not licensed to sell securities and the

        securities were not registered or exempt from registration.

        136.    The Rust Scheme Perpetrators also failed to disclose any of the information

typically included in disclosure documents that accompany the sale of securities.




                                                 44
     Case 2:19-cv-00015-HCN-DBP Document 34 Filed 04/12/19 Page 45 of 54



       137.   Such misrepresentations and omissions were material – indeed, essential – to the

Plaintiffs and other class members, who had no reason to believe their money would not be used

in the manner represented.

       138.   The Rust Scheme Perpetrators intended the Plaintiffs and other class members to

rely on such misrepresentations and omissions, and they did rely thereon when investing.

       139.   Plaintiffs and the other class members lost a significant portion of their

investments when their money was misused as described above.

       140.   Defendant had actual knowledge of the Silver Pool scheme and its fraudulent

nature. Among other things, and as discussed in detail above, Defendant knew that:

              a.      The Rust Scheme Perpetrators utilized a single account at Zions Bank;

              b.      The Rust Scheme Perpetrators’ business involved the purchase and sale of

       precious metals, a business subject to heightened supervision;

              c.      The Silver Pool was not registered with the Utah Division of Securities or

       the United States Securities and Exchange Commission;

              d.      The Rust Scheme Perpetrators managed an investment pool (by virtue of

       the fact that they received funds described as “investments”);

              e.      The Rust Scheme Perpetrators’ account was holding fiduciary funds, to be

       used by Rust and RRC to purchase, store, and trade silver for the Silver Pool investors;

              f.      Investor funds were commingled with Rust’s personal funds and the

       money in the Silver Pool account was used to fund Rust’s personal and unrelated

       business expenses;

              g.      Payments to certain investors were being made out of the same account

       and with the same funds that other investors used to invest in the Silver Pool;



                                               45
     Case 2:19-cv-00015-HCN-DBP Document 34 Filed 04/12/19 Page 46 of 54



                 h.      No money was deposited into the Silver Pool Investment Account

          resulting from trading profits by Rust or RRC, or as a result of any of the activities of the

          Silver Pool;

                 i.      No payments were ever made out of the Silver Pool Investment Account

          to HSBC to account for the purchase of silver;

                 j.      No storage fee payments were ever made out of the Silver Pool Investment

          Account to Brink’s;

                 k.      The Silver Pool Investment Account ordinarily had a low or negative

          balance, and incurred a significant number of insufficient fund events; and

                 l.      Rust and RRC only made distributions when deposits were made by new

          investors.

          141.   Despite knowing about the Silver Pool’s fraudulent nature, Defendant knowingly

participated in and provided substantial assistance to the Silver Pool scheme by, among other

things:

                 a.      Through its employees and agents including Hansen, helping facilitate the

          Silver Pool scheme by interacting with investors regarding their investments and

          facilitating the deposit of their investments into the Silver Pool Investment Account;

                 b.      Divesting and misdirecting a significant portion of the investors’ money,

          which were fiduciary funds, to the Rust Scheme Perpetrators’ personal and business

          accounts;

                 c.      Making Ponzi-style payments to investors, which investors believed to be

          distributions on their investments, with knowledge that such money came from investor

          proceeds deposited by others;



                                                   46
     Case 2:19-cv-00015-HCN-DBP Document 34 Filed 04/12/19 Page 47 of 54



               d.       Extending short-term financing to Rust and RRC designed to cover the

       frequent insufficient funds events; and

               e.       Extending considerable amounts of credit to Rust and RRC

       which enabled them to continue to run the fraudulent Silver Pool scheme.

       142.    Defendant’s misconduct was the proximate cause of Plaintiffs’ and the other class

members’ losses, because it directly and proximately resulted in the misuse and misappropriation

of their investments.

       143.    As a direct and proximate consequence of Defendant’s misconduct as described

above and throughout this Complaint, Plaintiffs and the other class members lost a substantial

portion of the money they invested in the Silver Pool scheme in an amount to be determined at

trial but well in excess of $5,000,000.

        COUNT II: AIDING AND ABETTING BREACH OF FIDUCIARY DUTY

       144.    Plaintiffs and the other class members hereby incorporate by reference the

preceding paragraphs as though fully set forth herein.

       145.    The Rust Scheme Perpetrators owed fiduciary duties to the Silver Pool investors

because they managed the Silver Pool and promised investors they would carefully and

diligently invest their money, and because the investors relied entirely on the skill and diligence

of the Rust Scheme Perpetrators to manage their investments. The Rust Scheme Perpetrators

touted their superior knowledge, skill, diligence, and expertise in buying and selling silver, and

the investors relied on such representations and entrusted their money to the Rust Scheme

Perpetrators because they believed they would use their superior skill and expertise to manage

the investments.




                                                 47
     Case 2:19-cv-00015-HCN-DBP Document 34 Filed 04/12/19 Page 48 of 54



       146.    The Rust Scheme Perpetrators breached their fiduciary duties to the investors by,

among other things, defrauding them and misusing their money, as described in detail above.

       147.    As described in detail above, Defendant had actual knowledge that the Rust

Scheme Perpetrators owed the Silver Pool investors fiduciary duties, and that they had engaged

and were engaging in the conduct described above in violation of those fiduciary duties.

       148.    Despite this knowledge, Defendant knowingly participated in and provided

substantial assistance to the Rust Scheme Perpetrators’ breaches of their fiduciary duties by,

among other things:

               a.     Through its employees and agents including Hansen, helping facilitate the

       Silver Pool scheme by interacting with investors regarding their investments and

       facilitating the deposit of their investments into the Silver Pool Investment Account;

               b.     Divesting and misdirecting a significant portion of the investors’ money,

       which were fiduciary funds, to the Rust Scheme Perpetrators’ personal and business

       accounts;

               c.     Making Ponzi-style payments to investors, which investors believed to be

       distributions on their investments, with knowledge that such money came from investor

       proceeds deposited by others; and

               d.     Extending short-term financing to Rust and RRC designed to cover the

       frequent insufficient funds events.

       149.    Extending considerable amounts of credit to Rust and RRC which enabled them

to continue to run the fraudulent Silver Pool scheme. Defendant’s misconduct was the proximate

cause of Plaintiffs’ and the other class members’ losses, because it directly and proximately

resulted in the misuse and misappropriation of their investments.



                                               48
     Case 2:19-cv-00015-HCN-DBP Document 34 Filed 04/12/19 Page 49 of 54



       150.    As a direct and proximate consequence of Defendant’s misconduct as described

above and throughout this Complaint, Plaintiffs and the other class members lost a substantial

portion of the money they invested in the Rust Scheme in an amount to be determined at trial but

well in excess of $5,000,000.

                       COUNT III: BREACH OF FIDUCIARY DUTY

       151.    Plaintiffs and the other class members hereby incorporate by reference the

preceding paragraphs as though fully set forth herein.

       152.    Defendant served as an escrow custodian for the Silver Pool investors’ money,

and therefore owed to Plaintiffs and the other class members a fiduciary duty with respect the

monies deposited in the Silver Pool Investment Account under its oversight and custody.

       153.    Defendant breached this fiduciary duty by, among other things:

               a.     Through its employees and agents including Hansen, helping facilitate the

       Silver Pool scheme by interacting with investors regarding their investments and

       facilitating the deposit of their investments into the Silver Pool Investment Account;

               b.     Divesting and misdirecting a significant portion of the investors’ money,

       which were fiduciary funds, to the Rust Scheme Perpetrators’ personal and business

       accounts;

               c.     Making Ponzi-style payments to investors, which investors believed to be

       distributions on their investments, with knowledge that such money came from investor

       proceeds deposited by others;

               d.     Failing to notify the Silver Pool investors about the diversion and

       misdirection of their funds deposited in the Silver Pool Investment Account;




                                               49
     Case 2:19-cv-00015-HCN-DBP Document 34 Filed 04/12/19 Page 50 of 54



                 e.      Extending short-term financing to Rust and RRC designed to cover the

          frequent insufficient funds events; and

                 f.      Extending considerable amounts of credit to Rust and RRC which enabled

          them to continue to run the fraudulent Silver Pool scheme.

          154.   Defendant’s misconduct was the proximate cause of Plaintiffs’ and the other class

members’ losses, because it directly and proximately resulted in the misuse and misappropriation

of their investments.

          155.   As a direct and proximate consequence of Defendant’s misconduct as described

above and throughout this Complaint, Plaintiffs and the other class members lost a substantial

portion of the money they invested in the Rust Scheme in an amount to be determined at trial but

well in excess of $5,000,000.

                      COUNT IV: AIDING AND ABETTING CONVERSION

          156.   Plaintiffs and the other class members hereby incorporate by reference the

preceding paragraphs as though fully set forth herein.

          157.   The Rust Scheme Perpetrators willfully misappropriated the investors’ funds in

the Silver Pool Investment Account and converted those funds for their own unrelated personal

and business purposes.

          158.   As described in detail above, Defendant had actual knowledge that the Rust

Scheme Perpetrators had converted and were continuing the convert the investors’ funds in the

Silver Pool Investment Account for their own unrelated personal and business purposes.

          159.   Despite this knowledge, Defendant knowingly participated in and provided

substantial assistance to the Rust Scheme Perpetrators’ ongoing conversion by, among other

things:


                                                    50
     Case 2:19-cv-00015-HCN-DBP Document 34 Filed 04/12/19 Page 51 of 54



               a.       Through its employees and agents including Hansen, helping facilitate the

       Silver Pool scheme by interacting with investors regarding their investments and

       facilitating the deposit of their investments into the Silver Pool Investment Account;

               b.       Divesting and misdirecting a significant portion of the investors’ money,

       which were fiduciary funds, to the Rust Scheme Perpetrators’ personal and business

       accounts;

               c.       Making Ponzi-style payments to investors, which investors believed to be

       distributions on their investments, with knowledge that such money came from investor

       proceeds deposited by others;

               d.       Extending short-term financing to Rust and RRC designed to cover the

       frequent insufficient funds events; and

               e.       Extending considerable amounts of credit to Rust and RRC which enabled

       them to continue to run the fraudulent Silver Pool scheme.

       160.    Defendant’s misconduct was the proximate cause of Plaintiffs’ and the other class

members’ losses, because it directly and proximately resulted in the misuse and misappropriation

of their investments.

       161.    As a direct and proximate consequence of Defendant’s misconduct as described

above and throughout this Complaint, Plaintiffs and the other class members lost a substantial

portion of the money they invested in the Silver Pool scheme in an amount to be determined at

trial but well in excess of $5,000,000.

                                   COUNT V: NEGLIGENCE

       162.    Plaintiffs and the other class members hereby incorporate by reference the

preceding paragraphs as though fully set forth herein.


                                                 51
     Case 2:19-cv-00015-HCN-DBP Document 34 Filed 04/12/19 Page 52 of 54



       163.    Defendant owed Plaintiffs and the other class members a duty to act as a

reasonable financial institution would under the circumstances.

       164.    Defendant was negligent and breached this duty by, among other things:

               a.     Through its employees and agents including Hansen, helping facilitate the

       Silver Pool scheme by interacting with investors regarding their investments and

       facilitating the deposit of their investments into the Silver Pool Investment Account;

               b.     Divesting and misdirecting a significant portion of the investors’ money,

       which were fiduciary funds, to the Rust Scheme Perpetrators’ personal and business

       accounts;

               c.     Making Ponzi-style payments to investors, which investors believed to be

       distributions on their investments, with knowledge that such money came from investor

       proceeds deposited by others;

               d.     Failing to notify the Silver Pool investors about the diversion and

       misdirection of their funds deposited in the Silver Pool Investment Account; and

               e.     Extending short-term financing to Rust and RRC designed to cover the

       frequent insufficient funds events.

       165.    Extending considerable amounts of credit to Rust and RRC enabled them to

continue to run the fraudulent Silver Pool scheme. Defendant’s negligence was the proximate

cause of Plaintiffs’ and the other class members’ losses, because it directly and proximately

resulted in the misuse and misappropriation of their investments.

       166.    As a direct and proximate consequence of Defendant’s misconduct as described

above and throughout this Complaint, Plaintiffs and the other class members lost a substantial




                                               52
     Case 2:19-cv-00015-HCN-DBP Document 34 Filed 04/12/19 Page 53 of 54



portion of the money they invested in the Silver Pool scheme in an amount to be determined at

trial but well in excess of $5,000,000.

                                  X.         PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs and the other class members respectfully request that the

Court enter judgment in their favor and against Defendant as follows:

        A.       Determine that the action is a proper class action pursuant to Fed. R. Civ. P. 23;

appoint Plaintiffs as class representatives; and appoint Plaintiffs’ counsel as counsel for other

class members;

        B.       Awarding money damages, including prejudgment interest, on each claim in an

amount to be established at trial.

        C.       Awarding statutory attorneys’ fees and costs, and other relief.

        D.       Granting such other and further relief as to this Court may seem just and proper.

                                       XI.     JURY DEMAND
       Plaintiffs and other class members request that all issues herein shall be tried to a jury.



April 12, 2019                                  Respectfully submitted,
                                                /s/ Samuel Adams
                                                Samuel Adams
                                                ADAMS DAVIS P.C.
                                                35 Broadway, Suite 203
                                                Salt Lake City, UT 84101
                                                Telephone:      (801) 532-9500
                                                Email:          sam@adamsdavis.com

                                                Local Counsel for Plaintiffs

                                                Alan L. Rosca (pro hac vice)
                                                Mark Goldman (pro hac vice forthcoming)
                                                Paul Scarlato (pro hac vice forthcoming)
                                                GOLDMAN SCARLATO & PENNY PC
                                                Eight Tower Bridge, 161 Washington St
                                                Conshohocken, PA 19428
                                                23250 Chagrin Blvd., Suite 100
                                                Beachwood, OH 44122

                                                  53
Case 2:19-cv-00015-HCN-DBP Document 34 Filed 04/12/19 Page 54 of 54



                              Telephone:     (484) 342-0700
                              Email:         rosca@lawgsp.com
                                             goldman@lawgsp.com
                                             scarlato@lawgsp.com

                              Jonathan Gardner (pro hac vice forthcoming)
                              Alfred L. Fatale III (pro hac vice forthcoming)
                              Ross Kamhi (pro hac vice forthcoming)
                              LABATON SUCHAROW LLP
                              140 Broadway
                              New York, NY 10005
                              Telephone:     (212) 907-0700
                              Email:         jgardner@labaton.com
                                             afatale@labaton.com
                                             rkamhi@labaton.com

                              J. Barton Goplerud (pro hac vice)
                              Brian O. Marty (pro hac vice)
                              SHINDLER ANDERSON GOPLERUD
                              & WEESE PC
                              5015 Grand Ridge Dr, Ste 100
                              West Des Moines, IA 50265
                              Telephone:    (515) 223-4567
                              Facsimile:    (515) 223-8887
                              Email:        goplerud@sagwlaw.com
                                            marty@sagwlaw.com

                              Interim Class Counsel for Plaintiffs




                                54
